Case: 21-11155     Document: 00516415703         Page: 1     Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 2, 2022
                                  No. 21-11155
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaime Reyes-Alejandres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-543-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jaime Reyes-Alejandres has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Reyes-Alejandres has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11155     Document: 00516415703           Page: 2   Date Filed: 08/02/2022




                                    No. 21-11155


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Reyes-Alejandres’s response. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                         2